Citation Nr: 1100506	
Decision Date: 01/05/11    Archive Date: 01/14/11

DOCKET NO.  04-13 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to service connection for a left hand tremor, to 
include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

K. Millikan, Counsel


INTRODUCTION

The Veteran served on active military duty from August 1989 to 
June 1992, to include in the Gulf War theater of operations from 
April 1991 to July 1991.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from an April 2003 rating 
decision by the White River Junction, Vermont, Regional Office 
(RO) of the Department of Veterans Affairs (VA) and November 2007 
Board remand.


FINDINGS OF FACT

1.  The Veteran had active service in the Southwest Asia theater 
of operations during the Persian Gulf War.  

2.  The Veteran's mild left hand tremor is not related to any 
known clinical diagnosis.  


CONCLUSION OF LAW

A left hand tremor was incurred in or aggravated by active 
military service, to include as due to an undiagnosed illness.  
38 U.S.C.A. §§ 1101, 1110, 1117, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Because the claim is being granted in full, VA's statutory and 
regulatory duties to notify and assist are deemed fully 
satisfied.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2010).  Likewise, the Board finds that 
there has been substantial compliance with the previous November 
2007 remand directives.  D'Aries v. Peake, 22 Vet. App. 97, 106 
(2008); Stegall v. West, 11 Vet. App. 268, 271 (1998). 

Generally, service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In 
order to establish service connection for a claimed disorder, the 
following must be shown:  (1) the existence of a present 
disability; (2) in-service incurrence or aggravation of a disease 
or injury; and (3) a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).  

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
statements do not constitute competent medical evidence for these 
purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Lay testimony, however, is competent to establish a diagnosis 
where the layperson is competent to identify the medical 
condition, is reporting a contemporaneous medical diagnosis, or 
describes symptoms that support a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. 
Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 
2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence).

Where there is a chronic disease shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When 
a condition noted during service is not shown to be chronic, or 
the fact of chronicity in service is not adequately supported, 
then a showing of continuity of symptomatology after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Service connection may be granted to a Persian Gulf veteran who 
exhibits objective indications of chronic disability resulting 
from an undiagnosed illness or a medically unexplained chronic 
multi-symptom illness (such as chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome) that is defined by a 
cluster of signs or symptoms, or resulting from an illness or 
combination of illnesses manifested by one or more signs or 
symptoms such as those listed below.  38 C.F.R. § 3.317(a).  A 
Persian Gulf veteran means a veteran who served on active 
military, naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War.  38 C.F.R. § 3.317(d)(1).  
The Southwest Asia theater of operations includes Iraq, Kuwait, 
Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, 
Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, 
the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, 
and the airspace above these locations.  38 C.F.R. § 3.317(d)(2).

The symptoms must be manifest to a degree of 10 percent or more 
by December 31, 2011.  38 C.F.R. § 3.317(a)(1)(i).  By history, 
physical examination and laboratory tests, the disability cannot 
be attributed to any known clinical diagnosis.  38 C.F.R. 
§ 3.317(a)(1)(ii).  Objective indications of chronic disability 
include both "signs" in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
38 C.F.R. § 3.317(a)(3).  Disabilities that have existed for 6 
months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a 6-month period will 
be considered chronic.  38 C.F.R. § 3.317(a)(4).  The signs and 
symptoms which may be manifestations of undiagnosed illness or a 
chronic multi-symptom illness include, but are not limited to:  
(1) fatigue, (2) signs or symptoms involving the skin, (3) 
headaches, (4) muscle pain, (5) joint pain, (6) neurologic signs 
or symptoms, (7) neuropsychological signs or symptoms, (8) signs 
or symptoms involving the respiratory system (upper or lower), 
(9) sleep disturbance, (10) gastrointestinal signs or symptoms, 
(11) cardiovascular signs or symptoms, (12) abnormal weight loss, 
or (13) menstrual disorders.  38 C.F.R. § 3.317(b).

In summary, service connection based on an undiagnosed illness 
requires that a Persian Gulf veteran (1) exhibits objective 
indications; (2) of a chronic disability such as those listed in 
38 C.F.R. § 3.317(b); (3) which became manifest either during 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a degree 
of 10% or more not later than December 31, 2011; and (4) such 
symptomatology by history, physical examination, and laboratory 
tests cannot be attributed to any known clinical diagnosis.  
Gutierrez v. Principi, 19 Vet. App. 1, 7 (2004).  In the case of 
claims based on undiagnosed illness, unlike those for "direct 
service connection," there is no requirement that there be 
competent evidence of a nexus between the claimed illness and 
service.  Gutierrez, 19 Vet. App. at 8-9.  Although VA does not 
generally grant service connection for symptoms alone, 38 C.F.R. 
§ 3.317 permits, in some circumstances, service connection for 
signs or symptoms that are objective indications of chronic 
disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999), appeal dismissed in part and vacated and remanded in part 
sub nom., Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 
2001).

Additionally, where a physician is unable to attribute a 
disability to a known clinical diagnosis, and there are 
conflicting findings, VA must resolve the issue on the basis of 
all medical evidence of record.  See Compensation for Certain 
Undiagnosed Illnesses, 60 Fed. Reg. 6660, 6662 (Feb. 3, 1995) 
("Undiagnosed Illnesses").  Purely subjective symptoms may 
establish a basis for a valid claim only where there is some 
objective indication of the presence of a chronic disability 
attributable to an undiagnosed illness.  See Undiagnosed 
Illnesses, 60 Fed. Reg. at 6662.  Objective indications include 
medical findings, time lost from work, evidence of medical 
treatment of the symptoms, evidence affirming changes in a 
veteran's appearance, physical abilities, and mental or emotional 
attitude, and lay statements.  See Undiagnosed Illnesses, 60 Fed. 
Reg. at 6663.

In lay statements submitted in October 2002 and January 2003, the 
Veteran reported that he had a left arm tremor.

In July 2000 private medical records, the following diagnoses 
were made:  voluntary shaking of the left arm in connection with 
hyperventilation, left arm very coarse tremor, and conversion 
reaction - postural tremor.  In an August 2000 private record, 
there was mild left hand tremor.  In a September 2000 record, 
there was slight tremor of the left hand.  In a December 2000 
private record, there was left arm fine tremor.

In a September 2002 VA medical record, there was a visible, 
continuously present tremor of the left hand and forearm.  In an 
October 2002 VA PTSD examination, the examiner noted noticeable 
tremors.  The Veteran reported that the tremors began in 1995.  
In an October 2002 VA general medical examination, a review of 
the outpatient records revealed a postural tremor.  The Veteran 
reported a left arm tremor.  He had been started on Neurontin.  
The diagnosis was tremor of unknown etiology, not recreated on 
examination.  

In a November 2002 VA neurological consultation, the Veteran 
reported that he began noticing a left pinky tremor about 8 years 
prior, but that the tremor now involved the entire left hand and 
occasionally the left leg.  The tremor occurred primarily at rest 
and varied in amplitude, but could be quite severe.  The examiner 
noted an inconstant fine resting tremor of the left hand and 
noted that when looking at both hands, a tremor could not be 
appreciated.  Upon examination, there was normal strength, 
reflexes, and tone of the left upper extremity.  A head CT scan 
was negative.  The examiner noted that Neurontin was helpful for 
tremors and perhaps the reason that so little of the tremor was 
seen was due to his taking the medication.  The examiner also 
stated that everyone has a physiologic tremor which may sometimes 
be slightly asymmetric.  The examiner noted that it was possible 
that the tremor was either essential, familial, or an enhanced 
physiological tremor, although the symptoms could not be 
explained by any known neuropathologic process.  The examiner 
stated that overall, he doubted that the Veteran had significant 
neurological problems, and they might be part of a somatoform 
disorder.  The examiner stated he was not making a diagnosis at 
that time.

In March 2003 VA mental health note, the examiner stated that 
neurological consultation suggested a benign tremor and some non-
physiologic responses.  In a May 2004 Gulf War examination, there 
was a history of postural tremor.  The Veteran reported a left 
arm tremor that he noticed about 8 years prior.  The tremor 
varied in amplitude, but could be severe at times and occurred 
primarily at rest.  He reported no family history of tremors.  
The examiner noted that a diagnosis of conversion reaction had 
been given in July 2003.  Neurological examination showed left 
arm tremor, no firm diagnosis.  There were no neurological 
deficits, although there was some inconsistency in the 
neurological findings.  The examiner noted that the tremor could 
be essential, familial, physiologic, or part of a somatoform 
disorder.  The diagnosis was essential left hand tremor, not 
incapacitating.  In February 2005 VA medical records, the Veteran 
reported that the tremor started 4 years prior with writing and 
skilled implements.  The assessment was mild essential tremor.  
In a May 2005 VA record, the Veteran reported left arm tremor and 
no family history of tremor.  

A July 2008 VA neurological examination was conducted by the 
Chief of the Neurology Section of a VA Medical Center, upon a 
review of the claims file.  The examiner noted a fine high 
frequency tremor of the left limb that looked essentially like a 
physiological tremor.  The impression was basically a normal 
neurologic examination with possibility of tremor, although it 
really looked like an exaggerated version of normal physiologic 
tremor.  The examiner noted that VA's neurologic department had 
not been consistent in their diagnoses.  The examiner stated that 
there was a chronic left hand tremor but also a right hand tremor 
and that he was "hard put" to say that the slight tremor was 
actually an illness or condition.  The examiner stated that a 
tremor can be considered a diagnosis, but he was not sure if was 
a disease.  The examiner stated that the issue of what is a 
disease was debatable, to include whether a somewhat bigger than 
average physiologic tremor should be considered a diagnosis.  The 
examiner opined that the tremor was not due to a known different 
disease and was not psychological, although it could be related 
to stress.  He stated that the diagnosis was enhanced physiologic 
tremor, which was a variant of normal.  The examiner noted that 
the tremor was of slight severity.  

Upon a review of all the evidence of record, and resolving all 
reasonable doubt in favor of the Veteran, service connection for 
a left hand tremor, to include as due to an undiagnosed illness, 
is warranted.  First, the Veteran is a Persian Gulf Veteran.  
38 C.F.R. § 3.317(d)(1).  Second, the lay and medical evidence of 
record indicates that there are objective indications of 
neurologic signs and symptoms.  38 C.F.R. § 3.317(a)(3).  In 
various private and VA medical records beginning in 2000, the 
Veteran reported a tremor of his left arm and hand that had begun 
in approximately 1995.  Various examiners also noted the presence 
of a left upper extremity tremor.  It has been variously noted as 
an essential tremor, a physiologic tremor, and as related to a 
psychiatric disorder.  The July 2008 VA examiner, however, 
expressly noted a slight left arm tremor which was not due to a 
known different disease and was not psychological.  The examiner 
essentially opined that the issue of whether the Veteran's tremor 
was within normal limits as a physiologic tremor or was a disease 
or disability was a debatable issue; but found it was at least an 
enhanced physiologic tremor which was unrelated to any diagnosed 
illness.  Given this opinion and the ruling out of the tremor 
being due to a different disease process, to include a 
psychiatric disorder, the Board resolves reasonable doubt in 
favor of the Veteran that he has neurological signs, to include a 
left hand tremor that is due to an undiagnosed illness.  
38 C.F.R. § 3.317(a)(2)(i), (b).  

The remaining issue, therefore, is whether the Veteran's left 
hand tremor became manifest to a degree of 10% or more.  
38 C.F.R. § 3.317(a)(1)(i).  This is determined by looking at the 
evaluation criteria for a disease or injury in which the 
functions affected, anatomical localization, or symptomatology 
are similar.  38 C.F.R. § 3.317(a)(5).  For neurological 
conditions, a disability is rated in proportion to the impairment 
of motor, sensory, or mental function.  38 C.F.R. § 4.120 (2010).  
This includes such things as complete or partial loss of use of 
one or more extremities and tremors.  38 C.F.R. § 4.120.  
Attention should be given to the site and character of the 
injury, the relative impairment in motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120.  Neuralgia, 
cranial or peripheral, characterized usually by a dull and 
intermittent pain, of typical distribution so as to identify the 
nerve, is to be rated on the same scale, with a maximum equal to 
moderate incomplete paralysis.  38 C.F.R. § 4.124 (2010).

With partial loss of use of one or more extremities from 
neurological lesions, rate by comparison with the mild, moderate, 
severe, or complete paralysis of peripheral nerves.  38 C.F.R. 
§ 4.124a (2010).  The term "incomplete paralysis," with this 
and other peripheral nerve injuries, indicates a degree of lost 
or impaired function substantially less than the type picture for 
complete paralysis given with each nerve, whether due to varied 
level of the nerve lesion or to partial regeneration.  When the 
involvement is wholly sensory, the rating should be for the mild, 
or at most, the moderate degree.  The ratings for the peripheral 
nerves are for unilateral involvement; when bilateral, combine 
with application of the bilateral factor.  38 C.F.R. § 4.124a, 
Diseases of the Peripheral Nerves.

Complete paralysis of the median nerve contemplates the hand 
inclined to the ulnar side, the index and middle fingers more 
extended than normally, considerable atrophy of the muscles of 
the thenar eminence, the thumb in the plane of the hand (ape 
hand); pronation incomplete and defective, absence of flexion of 
index finger and feeble flexion of middle finger, cannot make a 
fist, index and middle fingers remain extended; cannot flex 
distal phalanx of thumb, defective opposition and abduction of 
the thumb, at right angles to palm; flexion of wrist weakened; 
pain with trophic disturbances.  38 C.F.R. § 4.124a, Diagnostic 
Codes 8515 (2010).  Thus neuralgia and neuritis contemplate 
neurological impairment of the fingers, the thumb, and flexion of 
the wrist.  38 C.F.R. § 4.124a, Diagnostic Codes 8615, 8715.  A 
10 percent evaluation is assigned for mild incomplete paralysis.  
38 C.F.R. § 4.124a, Diagnostic Codes 8515, 8615, 8715.  Here, the 
Veteran has provided competent and credible lay testimony that he 
has a left hand tremor that varies in amplitude, but can be 
severe.  Although various examiners have diagnosed a left hand 
tremor, the tremor has been characterized as "slight", mild, 
fine, not incapacitating, and an "enhanced" physiologic tremor; 
these all indicate mild neurological impairment and not moderate.  
The Board finds that the Veteran's left hand tremor has 
manifested to a 10% degree.  Accordingly, service connection is 
warranted.

Considering the doctrine of reasonable doubt, the preponderance 
of the evidence supports service connection for a left hand 
tremor as due to undiagnosed illness.  Gilbert v. Derwinski, 1 
Vet. App. 49, 56 (1990).


ORDER

Service connection for a left hand tremor, to include as due to 
undiagnosed illness, subject to the laws and regulations 
governing the payment of monetary benefits.



____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


